Citation Nr: 1811162	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of the rating reduction from 20 percent to 10 percent for degenerative arthritis of the lumbar spine, effective February 7, 2013.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

3.  Evaluation of fibromyalgia at 10 percent prior to July 19, 2012 and 40 percent thereafter.

4.  Entitlement to a rating in excess of 50 percent for sleep apnea.

5.  Entitlement to a rating in excess of 10 for degenerative arthritis of the cervical spine.

6.  Entitlement to a rating in excess of 10 for right hip strain with atypical bone cyst.

7.  Entitlement to a rating in excess of 10 percent for retropatellar syndrome, left knee

8.  Entitlement to a rating in excess of 10 percent for retropatellar syndrome, right knee

9.  Entitlement to service connection for a lung disability.

10.  Entitlement to a total disability evaluation based on individual employability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2003 and September 2004 to December 2010.  

This matter came before the Board of Veterans Appeals (Board) on appeal from November 2011, April 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a hearing before the Board and was scheduled for a Video hearing on December 8, 2016, but, the Veteran's representative submitted a written request on November 28, 2016 withdrawing the hearing request and asking that a decision be made on the evidence of record.  

The June 2013 rating decision, with respect to the issue of an increased rating for degenerative arthritis of the lumbar spine, reduced the evaluation from 20 percent to 10 percent effective February 7, 2013.  The Veteran filed an NOD with that decision in July 2013, but no Statement of the Case (SOC) has been issued.  However, the NOD gives the Board the jurisdictional authority to grant the issue, even without issuance of a SOC, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the SOC is rendered moot by the Board's finding the reduction of the rating for the lumbar spine. The purpose of the SOC is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2017).  Information furnished with the SOC includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2017).  As the Board is finding in favor of the Veteran with regards to the reduction, constituting a full grant as to the propriety of the reduction, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the SOC is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105 (d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

The Veteran was granted service connection for fibromyalgia with an evaluation of 10 percent effective December 22, 2010 in an April 2012 rating decision.  The Veteran filed a Notice of Disagreement (NOD) with that rating decision, which was received by the RO on July 25, 2012.  The Veteran also filed an application for TDIU on July 19, 2012.  The RO then issued a rating decision in March 2014, increasing the rating for fibromyalgia from 10 to 40 percent effective July 19, 2012.  

The Board notes that the RO granted an increase to 40 percent as of July 19, 2012, "the date we received your claim for increase," which is the date of TDIU claim.  However, in this case the Veteran filed an NOD with the rating decision granting entitlement to service connection.  The issue on appeal is therefore a request for an initial increased rating effective from the date service connection was granted.  Thus the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.  Consequently, the evidence to be considered includes that for the entire time period in question, from the original grant of service connection to the present for the initial increased rating claim on appeal.

The issues of increased ratings for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, right hip strain and retropatellar syndrome of the right and left knees and service connection for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record at the time of the June 2013 rating decision failed to establish objective improvement in the Veteran's lumbar spine disability.

2.  For the period on appeal, the Veteran's fibromyalgia has been characterized by constant or near constant widespread pain, tender points, stiffness, weakness, fatigue, sleep disturbance, paresthesias, anxiety and irritable bowel.

3.  The Veteran's sleep apnea is characterized by use of a continuous airway pressure (CPAP) machine, but not by chronic respiratory failure with carbon dioxide retention or cor pulmonae; and it does not require tracheostomy.

4.  Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement through his representative withdrawing his appeal of the issue of entitlement to TDIU.

CONCLUSIONS OF LAW

1.  The reduction in the rating for the lumbar spine disability from 20 percent to 10 percent, effective February 7, 2013, was improper, and restoration of the prior rating is warranted.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the entire appeal period, the service connected fibromyalgia, has been 40 percent disabling, but no higher.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code (DC) 5025 (2017).

3.  The criteria for a rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2017).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

With respect to the issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

II.  Rating Reductions

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such a change are based upon a thorough examination.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

When the reduction in evaluation of a service-connected disability would result in a reduction or discontinuance of compensation payments, specific procedural steps are required under 38 C.F.R. § 3.105(e).  Specific procedural steps are also required for ratings that have been in place for five years or more under 38 C.F.R. § 3.344.  In addition, any reduction is still subject to general VA regulations "applicable to all rating reductions regardless of whether the rating has been in effect for five years or more."  Brown, 5 Vet App at 420.  In all cases, accurate and fully descriptive medical examinations are required and if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2; Brown, 5 Vet. App. at 420 (holding that rating reductions not subject to § 3.344 are still subject to general VA regulations, including 38 C.F.R. §§ 4.1, 4.2).

Evaluations of joint disabilities must include a consideration of functional loss due to the factors listed under 38 C.F.R. § 4.45, including pain on movement.  see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (applying §§ 4.40 and 4.45 to rating reductions).  With regards to joints, the testing for pain on motion must include assessment of active and passive motion, in weight-bearing and with nonweight-bearing.  38 C.F.R. § 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C. § 5107(a); see also Brown, 5 Vet. App. at 421.

In this case, the Board finds that the procedural requirements of 38 C.F.R. §§ 3.105(e) is inapplicable.  The rating reductions did not result in reduced payments, as the Veteran's combined rating of 90 percent remained in effect.  In addition, the initial rating was effective less than five years prior to the effective date of the reduction, making the requirements of 38 C.F.R. § 3.344 inapplicable.  

The June 2013 rating decision, which imposed the reduction, based the reduction on the results of the February 2013 VA examination.  In July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the February 2013 VA examination did not meet the Correia requirements.  While the examiner evaluating the Veteran's lumbar spine, cervical spine, right hip and bilateral knee disabilities conducted range of motion testing and noted pain on motion and the point at which pain began, the examiner did not address whether the range of motion testing was conducted on active or passive motion and in weight-bearing and nonweight-bearing.  As the examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the examination is inadequate for rating purposes.  

As the Febuary 2013 VA examination formed the basis of the reduction and that examination was inadequate, the Board finds that the reduction was improper.  The Board finds that the record at the time of the decision did not contain other competent evidence of record supporting a finding of objective improvement in the Veteran's disabilities.  As such, restoration of the prior rating is warranted.  Brown, 5 Vet. App. at 420-21; Dofflemeyer, 2 Vet. App. 277.  The Veteran's entitlement to an increased rating for his lumbar spine disabililty is addressed further in the remand section.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to increased ratings for his fibromyalgia and sleep apnea.  The Board will address each issue in turn, applying the framework outlined above.

A. Fibromyalgia

The Veteran's fibromyalgia has been rated under Diagnostic Code (DC) 5025 for the entire period on appeal.  He has a 10 percent rating from prior to July 19, 2012 and a 40 percent rating thereafter.

Under the DC, a 10 percent evaluation is warranted there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety or Raynaud's-like symptoms that require continuous medication for control.  A 20 percent evaluation is warranted when those symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 40 percent evaluation is warranted when those symptoms are constant, or nearly so, and refractory to therapy.  This is the highest rating available under the DC.

The Veteran's medical records document treatment for his fibromyalgia.  A diagnosis of myalgia appears on service treatment records from August 2010.  An examination conducted in November 2010, prior to the Veteran's separation from service, assessed him for myalgia, noting muscle pain and sleep disturbance that occurred nightly.  The Veteran was not being treated for the condition at the time.  A private provider diagnosed the Veteran with fibromyalgia after an assessment in September 2011 at which the Veteran reported pain in his legs that had existed for five years.  The Veteran was being treated with Lyrica and reported pain on a daily basis that became severe, cramping pain at times.  No Raynaud's or inflammatory symptoms were noted, but the provider noted headaches and tenderness in upper and lower extremities.  

December 2011 private treatment records document continuing complaints of muscle pain and skin sensitivity.  The provider noted that the Veteran's pain was bilateral, began at his knees, went all the way up to his chest and could occur at any time.  The Veteran also reported sitting in a chair for a third of the day due to pain.  Tenderness at trigger points was found upon examination.  The records note that the pain was relieved with Lyrica.  Private treatment records from May 2012 show the Veteran's continued use of Lyrica and the addition of Flexeril at bedtime.  The Veteran reported continued diffuse muscle pain and worsening paresthesias and that his stiffness lasted up to 2 hours per day.  

A March 2012 VA examination noted that the Veteran took Lyrica and had been prescribed a muscle relaxer at night.  The examiner noted pain in all muscle groups that was significantly worsened by exercise.  Cramping and diffuse pins and needles sensations were also noted.  Tenderness was noted in bilateral trigger points.  The examiner concluded that the Veteran had very persistent chronic pain syndrome that had been present for at least two years.  He noted that the Veteran fulfilled the criteria for fibromyalgia due to his bilateral tender points and sleep disturbance.  

The Veteran submitted a Disability Benefits Questionnaire that was completed by a private medical provider in June 2012 to evaluate the severity of the Veteran's fibromyalgia.  The provider found constant or nearly constant widespread pain, stiffness, weakness, fatigue, sleep disturbance, paresthesias, anxiety and irritable bowel.  The provider also noted that the Veteran's symptoms were refractory to therapy.  The provider did not find headache, depression or Raynaud's symptoms.  

Another VA examination was provided in August 2012, and the examiner noted that the Veteran reported a poor functional level, describing problems sleeping due to discomfort and diffuse muscle pain.  The examiner noted that the Veteran was tender in the muscle groups typical for fibromyalgia and did not have any swollen joints.  The Veteran underwent another VA examination in February 2013.  The examiner noted the Veteran's need for continuous medication and found that the Veteran had widespread musculoskeletal pain, fatigue, sleep disturbance and depression that were constant or nearly constant.

The Veteran's fibromyalgia has been assigned a 10 percent rating for the period prior to July 19, 2012.  A 40 percent rating is assigned thereafter.  At the outset, the Board finds that the examinations are adequate for appellate review.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examination and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's fibromyalgia at the time of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  

The Board finds that Veteran's medical records and the examinations document an overall disability picture which more nearly approximates that of widespread bilateral pain and muscle tenderness that persists despite continuous medication for the entire period on appeal.  The Board notes September 2011 complaints of daily pain flaring to severe cramping pain despite treatment, and that while December 2011 records note some pain relief from treatment, the Veteran also reported that his pain kept him in a chair for a third of each day.  The Board notes that the Veteran is competent to report symptoms such as the frequency and severity of his pain and accords his statements significant probative weight.  

In addition, the Veteran's medications were increased and a muscle relaxer was added in March 2012.  The March 2012 VA examination found that despite medication the Veteran had very persistent chronic pain syndrome that had been present for at least two years, which the Board notes would predate the grant of service connection.  Widespread pain was noted in all muscle groups, as were bilateral tender points.  In June 2012, the Veteran's private provider stated that his symptoms were refractory to therapy.  Resolving any doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the entire period on appeal as the medical evidence of record supports a finding of chronic, widespread pain and tenderness that is constant, or nearly so, and not relieved by therapy.  

Having found that a 40 percent disability rating is warranted prior to July 19, 2012, there is now a uniform rating of 40 percent for the entire appeal period.  This is the maximum disability rating assignable for fibromyalgia.  Therefore, there is no basis to consider whether a higher schedular disability rating may be assigned.  See 38 C.F.R. § 4.71a, DC 5025.

Because fibromyalgia is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Therefore, no other diagnostic codes are potentially applicable which might afford a higher rating on an alternative basis.

Additional factors that could provide a basis for an increased rating have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  The 40 percent schedular rating encompasses the constant or near constant widespread pain, stiffness, weakness, fatigue, sleep disturbance, paresthesias, depression and irritable bowel associated with the Veteran's disability.  The Board notes that the Veteran is already separately rated for additional functional impairments related to his Irritable Bowel Syndrome, sleep apnea, and post-traumatic stress disorder (claimed as anxiety and depression).

As the Veteran already has the highest possible schedular rating of 40 percent for his fibromyalgia, a rating in excess of 40 percent for fibromyalgia is not warranted.
B. Sleep Apnea

The Veteran's sleep apnea is rated under Diagnostic Code (DC) 6847.  The Veteran is currently assigned a rating of 50 percent.

Under the DC, a 50 percent rating is warranted for sleep apnea that requires the use of breathing assistance such as a continuous airway pressure (CPAP) machine.  A 100 percent rating, the only higher schedular rating, is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonae or when tracheostomy is required.

The Veteran's VA and private treatment records include complaints of sleep apnea and indicate that he was issued a CPAP machine in April 2011.  The record is silent for complaints of chronic respiratory failure, cor pulmonae or tracheostomy.

A VA examination was conducted in February 2013 to evaluate the severity of the Veteran's sleep apnea.  The examiner found that the Veteran requires a CPAP machine.  The examiner did not find persistent daytime hypersomnolence, evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonae or that the Veteran's condition requires a tracheostomy.  

Again, the Veteran currently has a 50 percent rating for sleep apnea.  At the outset, the Board finds that the VA examination is adequate for appellate review.  There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements, in-person examination and the examiners' observations, the Board finds it is entitled to significant probative weight with respect to the severity of the Veteran's sleep apnea at the time of the examination.  Nieves-Rodriguez, 22 Vet. App. at 302-05.  

Upon consideration of the evidence of record, the Board finds the Veteran's sleep apnea most closely approximates the 50 percent rating, as he requires the use of a CPAP machine.  The medical evidence of record does not support a higher rating of 100 percent as there is no evidence that he experiences chronic respiratory failure with carbon dioxide retention or cor pulmonae or that his disability requires tracheostomy.  

Because sleep apnea is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland, 27 Vet. App. at 337.  Therefore, no other diagnostic codes are potentially applicable which might afford a higher rating on an alternative basis.

The preponderance of the evidence is against an increased rating in excess of 50 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, a rating in excess of 50 percent for the Veteran's sleep apnea is not warranted.

III. Withdrawal

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).

The Veteran, through his representative, submitted a written statement in January 2017 asking that his request for unemployability be removed from his current appeal.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal is effective.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issue on appeal.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to TDIU.




ORDER

The 20 percent rating for the lumbar spine disability is restored.

Entitlement to a rating of 40 percent for fibromyalgia, but no higher, for the period prior to July 19, 2012 is granted, subject to regulations governing payment of monetary awards.

Entitlement to a rating in excess of 40 percent for fibromyalgia is denied.

Entitlement to a rating in excess of 50 percent for sleep apnea is denied.

The appeal of the issue of entitlement to TDIU is dismissed.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed above, the Board has found that February 2013 lumbar spine examination was inadequate and a new examination is therefore required upon remand.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The February 2013 VA examiner also conducted examinations of the cervical spine, right hip and bilateral knee disabilities, which also did not satisfy the Correia requirements.  New examinations are therefore required.  

With regard to the issue of service connection for a lung disability, the Board's review of the record finds that while VA examinations were provided to evaluate the Veteran's lung disabilities, those examinations neither considered all of the Veteran's diagnosed disabilities nor gave opinions regarding their connection to service.  Private treatment records from June 2012 show that the Veteran was evaluated for constricting bronchiolitis.  The provider noted the Veteran's exposure to burn pits and dust storms during deployment and that the Veteran displayed shortness of breath at low levels of exertion.  The medical evidence of record also indicates that the Veteran has been diagnosed with asthma and pulmonary nodules.  

A VA examination was provided in November 2010, prior to the Veteran's diagnosis of constrictive bronchiolitis, and the examiner found no underlying pathology.  An August 2011 VA examination report clarified that the Veteran had then been diagnosed with two lung disabilities, asthma and pulmonary granuloma.  The examiner stated that granulomas were not likely to cause shortness of breath, but the Board notes that the question asked of the examiner was to explain the relationship between the Veteran's diagnosed lung condition and his lung nodules, not whether any diagnosed lung disability was caused by or related to service, to include exposure to dust storms and burn pits.

The Veteran was provided another VA examination in February 2013 that evaluated the severity of his lung disability, and noted the diagnoses of asthma and pulmonary nodules.  The examiner did not discuss the Veteran's diagnosis of constrictive bronchiolitis, and also did not provide a medical opinion on whether the Veteran's asthma was caused or aggravated by the Veteran's service.  As the Veteran has not been provided a VA examination regarding his diagnosis of constricting bronchiolitis and prior VA examinations did not provide an opinion regarding whether his asthma was caused by or related to his service, a new examination to evaluate the etiology of any current lung disability must be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his chronic lumbar strain.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his cervical spine disability.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right hip disability.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral knee disability.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current lung disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  
For any current lung disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding his exposure to dust storms and burn pits while in service.  Attention is also requested to the private treatment records from June and December 2012 regarding constricting bronchiolitis.

6.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

7.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


